DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-4, 6-8 and 16 are withdrawn.
Priority
	The ADS filed on 12/20/18 has not been accepted for the reasons stated in the communication sent on 5/18/21.
Double Patenting
The previous double patenting rejection is withdrawn as applicant’s terminal disclaimer filed 1/15/21 has been accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bassett et al. US 6,458,269.

	Claim 1, Bassett teaches a replacement filter kit comprising: a replacement filter cartridge (640) comprising: a filter body (42), a filter media (45) disposed within the filter body, a neck portion (46) having a fluid inlet (52) and fluid outlet (54), and a cartridge engagement mechanism on the neck portion comprising a pair of multi-stage filter attachment members (661, 662) spaced axially and circumferentially apart from each other with respect to a centerline axis of the filter cartridge, each multi-stage filter attachment member comprising a filter engagement surface including no more than one horizontal portion and compatibility indicia (the keyed structure) indicating the replacement filter cartridge is a replacement for a replaceable filter cartridge (fig. 1-49, col. 5, line 47 – col. 6, line 16, col. 9, line 55-65, col. 10, line 51 – col. 11, line 6). The recitation of the structure of the replaceable filter engagement mechanism, the structure of the a manifold assembly, and the filter engagement surfaces being non-congruent to the manifold engagement surfaces do not provide any further structural limitations to the replacement filter kit as the replacement filter cartridge and manifold assembly are not part of the recited replacement filter kit.
	Claim 2, Bassett further teaches the filter engagement surface of each of the multi-stage filter attachment members do not comprising a first and second horizontal portion and an angled portion between and joining the first and second portions and being angled (fig. 1-49).

Response to Arguments
Applicant's arguments filed 1/15/21 have been fully considered but they are not persuasive.
	Applicant argues that claim 3 was improperly withdrawn. Applicant elected specie 6, figures 44a-b. Claim 1 recites the cartridge engagement mechanism comprises a pair of multi-stage filter attachment members spaced axially and circumferentially apart from each other, the recited pair of multi-stage filter attachment members correspond to elements 4410a and 4410b as these are the only elements that meet these limitations in figures 44a-b. Claim 3 then goes on to further recite the multi-stage filter attachment members comprise first and second pairs of filter attachment members. Thus claim 3 requires that each multi-state filter attachment member comprise a first and second filter attachment member. Figures 44a-b do not provide support for each multi-stage attachment member comprises first and second pairs of filter attachment members as these figures only show each multi-stage filter attachment member comprises a single filter attachment member. Therefore, the limitations of claim 3 do not read on the elected specie and are accordingly withdrawn.
	Applicant argues that claim 1 has been recast as a system claim and the features of the manifold positively claimed. Claim 1 is directed to a replacement filter kit for a manifold assembly and are not directed to a system as stated by applicant. The replacement filter kit comprises a replacement filter cartridge but does not include a replaceable filter cartridge or a manifold assembly and therefore these elements are not positively recited as part of the claimed invention and any limitations directed to these structures do not provide any further structural limitations to the recited kit.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778